UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2039


SPENCER STRENO,

                    Plaintiff - Appellant,

             v.

SHENANDOAH UNIVERSITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:16-cv-00068-EKD-JCH)


Submitted: March 28, 2019                                         Decided: April 5, 2019


Before MOTZ and HARRIS, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michelle Owens, AGEE OWENS, LLC, Nashville, Tennessee, for Appellant. Katherine
C. Ondeck, Brian Adam Scotti, GORDON & REES, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Spencer Streno appeals the district court’s order denying his Fed. R. Civ. P. 59(e)

motion to amend the judgment in his underlying civil suit. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Streno v. Shenandoah Univ., No. 5:16-cv-00068-EKD-JCH (W.D. Va. Aug. 6,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2